                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

MORRIS                                   CIVIL ACTION NO. 6:18-CV-01323
                                         SEC P
VERSUS                                   JUDGE JUNEAU

LAFAYETTE PARISH                         MAGISTRATE JUDGE WHITEHURST
CORRECTIONAL CENTER ET AL

                             JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the objections to the Report and Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s civil

rights complaint filed pursuant to 42 U.S.C. §1983 be DISMISSED WITHOUT

PREJUDICE pursuant to FRCP Rule 41(b).

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 6th day of
January, 2020.

                                      ______________________________
                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
